   Case 19-18441-VFP      Doc 68    Filed 05/24/21 Entered 05/24/21 15:37:45              Desc Main
                                    Document     Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg, MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD                                               Order Filed on May 24, 2021
                                                                  by Clerk
SUITE 330                                                         U.S. Bankruptcy Court
FAIRFIELD, NJ 07004-1550                                          District of New Jersey

973-227-2840                                               Case No.: 19-18441
Chapter 13 Standing Trustee

IN RE:
   NAKEICHA ADAMS                                          Judge: VINCENT F. PAPALIA



                               ORDER DISMISSING PETITION


  The relief set forth on the following page, numbered two (2), is hereby ORDERED.




    DATED: May 24, 2021




                                         Page 1 of 2
    Case 19-18441-VFP          Doc 68    Filed 05/24/21 Entered 05/24/21 15:37:45              Desc Main
                                         Document     Page 2 of 2
Debtor(s): NAKEICHA ADAMS


Case No.: 19-18441

Caption of Order:     Order Dismissing Petition


   THIS MATTER having come before the Court on the application of the Chapter 13 Standing Trustee,
and the Court having considered the Chapter 13 Standing Trustee's application and the Court having
ordered the debtor(s) to sell or refinance property or complete a loan modification as set forth in the
attached certification, and the debtor(s) having failed to comply with that order as set forth in the
attached certification, and good and sufficient cause appearing therefrom for the entry of this order, it is:
   ORDERED AND DIRECTED, that the Debtor(s) Voluntary Petition for Relief under Chapter 13 and
all proceedings thereunder are hereby dismissed without prejudice.


   ORDERED AND DIRECTED, that upon case dismissal any funds held by the Chapter 13 Standing
Trustee from payments made on account of Debtor(s)' Plan, shall be disbursed to the Debtor(s), less any
applicable Trustee fees and commisions, except any adequate protection payments due under the proposed
plan or by Court Order, and/or any counsel fees and costs hereby allowed as an Administrative Expense.



   Pursuant to 11 U.S.C. Sec. 349(b) this Court, for cause, retains jurisdiction over any additional
application filed within 30 days by any administrative claimants for funds on hand with the Chapter 13
Trustee.




                                               Page 2 of 2
